       Case: 5:20-mj-01077-KBB Doc #: 1-1 Filed: 03/04/20 1 of 4. PageID #: 2

                                                                                PM

             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Benjamin Taylor, being first duly sworn, hereby depose and state as follows:



                    INTRODUCTION AND AGENT BACKGROUND


1. I have been employed by the Medina County Sheriff’s Office since 2015. I previously
   worked for the Athens County Sheriff’s Office as Reserve Deputy Sheriff for two years. I
   also have a Bachelor’s degree majoring in Criminology and Sociology. I have completed in
   excess of 600 hours of training as prescribed by the Ohio Peace Officer Training Academy
   (OPOTA). I am presently assigned to HSI Cleveland as a Task Force Officer, where I
   routinely investigate violations of federal statutes, to include violations of firearms, narcotics,
   financial and export laws.

2. As a result, I am experienced in the means and methods used by persons and drug trafficking
   organizations to purchase, transport, store, and distribute contraband and the means and
   methods used to hide profits generated from those transactions. I have written and/or
   participated in the execution of federal and state search warrants involving, illegal exports,
   violent crime, illegal firearms possession, and the use and trafficking of narcotics and
   narcotics smuggling.

3. I am an “investigative or law enforcement officer of the United States” within the meaning of
   18 U.S.C. § 2510(7) and am authorized under the Federal Rules of Criminal Procedure, Rule
   41, to request an arrest warrant.

4. I have not included each and every fact known to me concerning this investigation. I have
   set forth only the facts that I believe are necessary to establish the necessary foundation for
   an order authorizing the arrest of Timothy WINGFIELD.

5. I submit the facts set forth above establish probable cause to believe that in the State and
   District of Northern of Ohio on or about March 3, 2020, the defendant, Timothy
   WINGFIELD, did knowingly possess with intent to distribute a controlled substance, to wit
   methamphetamine and cocaine, in violation of 21 U.S.C. § 841. Accordingly, I request the
   issuance of a criminal complaint and arrest warrant.




                                                  1
         Case: 5:20-mj-01077-KBB Doc #: 1-1 Filed: 03/04/20 2 of 4. PageID #: 3




                                    FACTS OF THE INVESTIGATION



         1.       On March 3, 2020, the affiant, Deputy Benjamin Taylor, assigned to HSI Cleveland as

a Task Force Officer, received permission from the bus driver of a Greyhound bus, parked at the

Greyhound bus station, located at 613 S Broadway St, Akron, OH, 44311, to board the bus and speak to

passengers on the bus. Deputy Taylor walked to the rear of the bus, and observed an individual, covering

himself with a jacket, later identified as Timothy WINGFIELD, hereafter referred to as WINGFIELD,

sitting in the rear most driver’s side seat of the bus.

         2.       Deputy Taylor approached WINGFIELD and made contact with him, asking him

where he was coming from today. WINGFIELD advised he was traveling from Michigan. When Deputy

Taylor asked WINGFIELD where he was headed to, WINGFIELD repeated Deputy Taylor’s question,

and then advised he was heading to Morgantown, West Virginia. Deputy Taylor asked WINGFIELD

why he was traveling to West Virginia, and WINGFIELD repeated the question again, answering that he

was going to see his grandmother. Deputy Taylor asked WINGFIELD why he was traveling to see his

grandmother. WINGFIELD repeated this question, and WINGFIELD then answered, advising she was

sick. Deputy Taylor asked what illness WINGFIELD’S grandmother was suffering from. WINGFIELD

again repeated the question, followed by answering that she had cancer, and had it for approximately 1

month.

         3.       After this initial line of questioning, Deputy Taylor observed a gray bag sitting next to

WINGFIELD, on a shelf level with WINGFIELD’s seat, that occupied the space between WINGFIELD

and separated area of the bus. Deputy Taylor asked WINGFIELD if the bag was his, and WINGFIELD

advised it was. Deputy Taylor asked WINGFIELD if WINGFIELD would permit him to search the bag,

and WINGFIELD advised Deputy Taylor that he could search the bag, removing the contents of the

exterior of the bag to be viewed by Deputy Taylor. Deputy Taylor then opened the top of the bag, and
                                                          2
       Case: 5:20-mj-01077-KBB Doc #: 1-1 Filed: 03/04/20 3 of 4. PageID #: 4



observed a glass jar with a substance that Deputy Taylor suspected was marijuana sitting inside. In

further inspection of the contents of the bag, Deputy Taylor observed another jar containing suspected

marijuana. Without prompting, WINGFIELD advised Deputy Taylor that both containers containing the

suspected marijuana were his; and also advised Deputy Taylor that it was what WINGFIELD considered

to be a small amount of marijuana. Sitting next to the second jar, was a black package, wrapped in a

black plastic substance. Due to Deputy Taylor’s prior training an experience, Deputy Taylor

immediately recognized this packaging to be a style and manner similar to that used for the packaging of

bulk amounts of narcotics or controlled substances. Deputy Taylor continued to look into the bag, and

saw that there were additional packages wrapped in black plastic.

        4.       At this time, Deputy Taylor advised WINGFIELD of his Miranda Rights, which

WINGFIELD advised he understood. Deputy Taylor asked WINGFIELD for consent to pat him down,

and WINGFIELD consented. Deputy Taylor then advised Deputy Gibbons, also assigned as a Task

Force Officer through HSI Cleveland, of the contents of the bag. At this time, Deputy Gibbons and

Taylor escorted WINGFIELD off of the bus, to a room inside the bus terminal, away from other

individuals.

        5.       Once inside this room, Deputy Gibbons, again asked WINGFIELD to ensure he had

given consent for the bag to be searched, and WINGFIELD confirmed to Deputy Gibbons that he had

provided Deputy Taylor consent to search the bag. In total, Deputy Taylor removed four packages

wrapped in a black plastic, two smaller clear bags containing a rocklike substance, and the two jars

containing suspected marijuana.

        6.       Deputy Gibbons began opening one of the black packages with a knife, and in doing

so, detected a substance he believed to be petroleum jelly between the layers of plastic. It should be

noted that also inside of the grey bag, was an emptied container of petroleum jelly. Deputy Gibbons

ultimately accessed the contents of the package, which presumptively tested positive for the presence of

ampethamines.

                                                     3
Case: 5:20-mj-01077-KBB Doc #: 1-1 Filed: 03/04/20 4 of 4. PageID #: 5
